The opinion of the court was delivered by
Miller, J.
This controversy is as to the right of the town of Washington to levy a tax of ten mills for municipal purposes. The parish of St. Landry has levied a tax of five mills, and the plaintiff resists the tax on the ground that, under Art. 209 of the Constitution, the tax of the town and parish can not excéed ten mills. The judgment of the lower court sustained plaintiff’s injunction against the tax, and defendant appeals.
The question depends on the construction of Art. 209 of the Constitution, that no parish or muncipal tax shall exceed ten mills. The alternative, we think, marks the limitation for the town or parish, not the aggregate of the tax of both; that is, each is entitled to levy a tax up to ten mills. Laycock vs. City of Baton Rouge, 36 An. 328; Favrot vs. Baton Rouge, 38 An. 230; Barrow vs. Heppler, 34 An. 362. If the view prevailed that the parish and town tax together was intended to be subject to the ten-mill limitation, then the tax of either might exclude or leave little scope for the tax by the other.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be avoided and reversed at plaintiff’s costs.
Nicholls, C. J., absent.